            Case 7:14-cr-00500-NSR Document 198 Filed 01/13/21 Page 1 of 1



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 12, 2021

   BY ECF

   Honorable Nelson S. Román
   United States District Judge
   United States District Court
   300 Quarropas Street                                                              1/13/2021
   White Plains, New York 10601

                  Re:           United States v. Clydedoro Graham, et al.
                                14-cr-500 (NSR)

   Dear Judge Román:

         Please be advised that I am leaving the United States Attorney’s Office for other
   employment. Accordingly, please remove me as counsel of record in the above-captioned case.
   Thank you very much for the Court’s consideration.



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                              By:    /s Douglas S. Zolkind
                                                     Douglas S. Zolkind
                                                     Assistant United States Attorney
                                                     (212) 637-2418
The application is granted. The Clerk of the Court is
directed to remove Douglas Zolkind from the docket and
terminate the motion at ECF No. 197.


  Dated: 1/13/2021
  White Plains, NY
